Case 1:19-cr-00177-WJM Document 1 Filed 04/16/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Criminal Case No. 19-cr-177-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     YUN ZHONG LI,

       Defendant.


                                INDICTMENT
______________________________________________________________________________

The Grand Jury Charges:

                                         COUNT ONE

       On or about January 31, 2019, in the State and District of Colorado, the defendant, YUN

ZHONG LI, did knowingly and intentionally manufacture and possess with intent to distribute 100

and more marijuana plants, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(vii).

                                         COUNT TWO

       On or about January 31, 2019, in the State and District of Colorado, the defendant, YUN

ZHONG LI, did unlawfully and knowingly use and maintain a place located at 11402 Chambers

Drive, Commerce City, Colorado, for the purpose of manufacturing and distributing marijuana, a

Schedule I controlled substance.

       All in violation of Title 21, United States Code, Section 856(a)(1).
Case 1:19-cr-00177-WJM Document 1 Filed 04/16/19 USDC Colorado Page 2 of 3




                                  NOTICE OF FORFEITURE

       Upon conviction of the foregoing offenses, violations of Title 21, United States Code,

Sections 841(a)(1) and 856(a)(1) above, the defendant, YUN ZHONG LI, shall forfeit to the

United States, pursuant to Title 21, United States Code, Section 853, any and all property, real or

personal, constituting or derived from any proceeds the said defendant obtained directly or

indirectly as a result of the said violations, and any and all property used or intended to be used in

any manner or part to commit and to facilitate the commission of the violations alleged in this

Indictment.

       If any of the property subject to forfeiture as a result of any act or omission of the defendant:

               A.      cannot be located upon the exercise of due diligence;
               B.      has been transferred or sold to or deposited with a third person;
               C.      has been placed beyond the jurisdiction of this Court;
               D.      has been substantially diminished in value; or
               E.      has been co-mingled with other property which cannot be subdivided
                       without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of said defendant up to the value of the above forfeitable

property.


                                                       A TRUE BILL:


                                                       Ink signature on file in Clerk’s Office
                                                       FOREPERSON




                                                  2
Case 1:19-cr-00177-WJM Document 1 Filed 04/16/19 USDC Colorado Page 3 of 3




RESPECTFULLY SUBMITTED,

JASON R. DUNN
United States Attorney


By:    s/Barbara S. Skalla
Barbara S. Skalla
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California Street, Ste. 1600
Denver, CO 80202
Telephone: (303) 454-0100
Fax: (303) 454-0403
E-mail: Barbara.Skalla@usdoj.gov
Attorney for Government




                                    3
